Case 18-01124 Doc 1 Filed 10/09/18 Entered 10/09/18 15:31:45 Main Document Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

  IN RE:                                               :     CASE NO. 16-12486
                                                       :
  CRESCENT CITY SCAFFOLD, LLC                          :     SECTION “B”
                                                       :
                                                       :
  DEBTOR                                               :     CHAPTER 7


  DAVID V. ADLER, TRUSTEE                              :
         PLAINTIFF                                     :     ADVERSARY NO.__
                                                       :
  V.                                                   :
                                                       :
  ORRILL & BEARY, LLC a/k/a                            :
  BEARY & OAKES, LLC                                   :



                                            COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes David V. Adler, Trustee

  (“Trustee” or “Plaintiff”) who respectfully represents:

                                      Background and Parties

         1.     The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

  Code on October 10, 2016.

         2.     David V. Adler is the duly appointed and acting Chapter 7 trustee of the Debtor’s

  bankruptcy estate.

         3.     Made Defendant herein is Orrill & Beary, LLC a/k/a Beary & Oaks, LLC (the

  “Defendant”), a Louisiana entity that is subject to the personal jurisdiction of this Court. See

  Federal Rule of Bankruptcy 7004(b)(3), 7004(d), and 7004(f).

                                       Jurisdiction and Venue

         4.     This Court has jurisdiction over this adversary proceeding in that this adversary

                                                 -1-
  3252234-1
Case 18-01124 Doc 1 Filed 10/09/18 Entered 10/09/18 15:31:45 Main Document Page 2 of 3



  proceeding arises under and in Title 11 of the United States Code in the bankruptcy proceedings

  of the Debtor being administered as Case No. 16-12486 “B” on the docket of this Court.

            5.   The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

   §§ 1334 and 157. Venue is proper in this Court pursuant to 28 U.S.C. § 1409. This is a

   core proceeding under 28 U.S.C. § 157(b)(2). This proceeding has been brought in

   accordance with FRBP 7001 and 7004.

                                          Factual Background

           6.    On October 12, 2016, after the Petition Date, Debtor transferred $10,335 to the

  Defendant (“Post-Petition Transfer”).

            7.   The Post-Petition Transfer was made to pay-off amounts owed to the Defendant

   for legal fees and expenses that were performed prepetition.

            8.   Defendant was counsel for Debtor and had knowledge that the bankruptcy case

   was pending when they accepted the Post-Petition Transfer.

            9.   The Post-Petition Transfer was not authorized by this Court or by the Bankruptcy

   Code.

                  Count I - To Recover Post-Petition Transfer to 11 U.S.C. § 549

            10. The Trustee repeats and re-alleges all prior paragraphs of this Complaint as if fully

   set forth herein.

            11. By reason of the foregoing, the Post-Petition Transfer is avoidable pursuant to 11

   U.S.C. § 549, and Defendant is liable as initial transferee under 11 U.S.C. § 550.




                                                  -2-
  3252234-1
Case 18-01124 Doc 1 Filed 10/09/18 Entered 10/09/18 15:31:45 Main Document Page 3 of 3



                                                       Respectfully submitted,

                                                       CHAFFE McCALL, LLP
                                                       2300 Energy Centre
                                                       1100 Poydras Street
                                                       New Orleans, Louisiana 70163-2300
                                                       Telephone: (504) 585-7000
                                                       Fax: (504) 585-7075


                                                       By: /s/ Fernand L. Laudumiey, IV
                                                          David J. Messina, #18341
                                                          Fernand L. Laudumiey, IV, #24518
                                                       Attorneys for David V. Adler, Trustee

  Please Issue Summons To:

  Orrill & Beary, LLC a/k/a
  Beary & Oaks, LLC
  Attn.: R. Ray Orrill, Jr. (Registered Agent)
  330 Carondelet Street
  New Orleans, LA 70130




                                                 -3-
  3252234-1
